Citation Nr: 1817454	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-11 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder. 

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for a left ankle disorder. 

6.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder (MDD).

7.  Entitlement to an initial rating in excess of 20 percent for a lumbar strain with disc herniation. 


8.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy. 

9.  Entitlement to an initial compensable rating for right upper extremity radiculopathy. 

10.  Entitlement to an initial compensable rating for left upper extremity radiculopathy. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1986, from February 2003 to December 2003, and from July 2009 to April 2011.

This appeal comes before the Board of Veterans' Appeals (Board) from the February 2012 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that a December 2016 Statements of the Case (SOC) addressed the claims for service connection for a left wrist disorder, service connection for obstructive sleep apnea, a higher rating for hypertension, and a higher rating for the lumbar spine disability.  Notably, the claim for an increased rating for the lumbar spine disability had already been certified to the Board in November 2015.  As it pertains to the other claims in the December 2016 SOC, the Board notes that the Veteran perfected an appeal as to those issues by filing VA Form 9 in January 2017.  While the appeal for these issues has been perfected, such appeals have not yet been certified to the Board and the Veterans Appeals Control and Locator System (VACOLS) indicates that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  Notably additional relevant evidence has been received since the December 2016 SOC, including VA examinations pertaining to the Veteran's hypertension and SSA disability records.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The Board also notes that the issues involving higher ratings for a cervical spine and gastroesophageal disabilities, and entitlement to a TDIU are part of a different appeal stream that is currently being developed at the RO at the post-notice of disagreement stage and the AOJ has not yet issued a statement of the case regarding these claims.  The Board acknowledges that ordinarily those claims should be remanded for issuance of a statement of the case pursuant to Manlicon v. West, 12 Vet. App. 238 (1999).  However, the claims file indicates that the Veteran's November 2017 notice of disagreement (NOD) has been acknowledged by the AOJ and additional action is pending.  See VA's December 2017 correspondence acknowledging receipt of the NOD.   Therefore, this situation is distinguishable from Manlicon, where a notice of disagreement had not been recognized.  As such, the Board need not direct the AOJ in a remand to address these claims at this time.

The issues of (1) service connection for a right knee disorder; (2) service connection for a left knee disorder; (3) service connection for a right ankle disorder; (4) service connection for a left ankle disorder; (5) an initial rating in excess of 30 percent for MDD; (6) an initial rating in excess of 20 percent for a lumbar strain with disc herniation; (7) an initial rating in excess of 10 percent for left lower extremity radiculopathy; (8) an initial compensable rating for left upper extremity radiculopathy; and (9) an initial compensable rating for right upper extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

The Veteran's headaches were incurred in service.


CONCLUSION OF LAW

The criteria to establish service connection for headaches have been met.  
38 U.S.C. §§ 1101, 1110, 1112, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110; 1131, 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 .
    
Service Connection Analysis for Headaches

The Veteran maintains that he experienced headaches in service, which have persisted since service separation.  

Upon review of the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's headaches were incurred in service.

The Veteran was afforded a VA general medical examination in September 2011.  At the time of evaluation, the Veteran reported that his headaches began in December 2010 (i. e., during his last period of active duty service).  The Veteran indicated that he did not seek care while in service for his headaches.  Following service separation, the Veteran was seen for high blood pressure and was given prescription medication.  He reported that, while taking his blood pressure medication, his headaches resolved.  The Veteran also denied any present headaches.  The examiner diagnosed the Veteran with tension headaches, "already resolved."

In an April 2013 VA general medical examination, the Veteran reported having frequent headaches that worsened with daily stress.  He indicated that his headaches began in 2010.  Under the hypertension section of the report, the examiner noted that the Veteran reported current symptoms associated with hypertension as "constant headaches."  A diagnosis of tension headaches was confirmed.  
VA treatment records (in Virtual VA) include a February 2013 Emergency Department note where the Veteran was seen for complaints of a left retro-orbital headache.  The diagnostic impression was "uncontrolled hypertension."  His blood pressure was noted as approximately 162/116 in both arms.  It was also noted that the Veteran suffered from anxiety, which possibly could have induced the migraine.  

VA treatment records also note that headaches are a possible side effect of the Veteran's antidepressive medication.  

In a March 2013 VA psychiatric examination, the examiner diagnosed the Veteran with Axis I major depressive disorder.  Under Axis III (i. e., general medical concerns that may have a bearing on understanding the client's mental disorder) the examiner indicated that the Veteran had headaches.  The Board finds this relevant as it demonstrates continued reports by the Veteran concerning his headaches.

Upon review of all the evidence of record, lay and medical, the Board finds that service connection for headaches is warranted.  As headaches are capable of lay observation, the Veteran is competent to provide lay evidence of headaches.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994)(non-expert witnesses are competent to report that which they have observed with their own senses).  Thus, the present disability requirement is met.  

Further, although the Veteran's headaches may have improved or resolved during the course of the appeal period due to his prescribed blood pressure medication, service connection is warranted if a disability was present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Moreover, the evidence is in equipoise as to whether the Veteran's headaches were incurred in service in connection with his hypertension disability.  The Veteran filed his claim for VA compensation benefits for headaches in May 2011, one month following service separation in April 2011.  Notably, the Veteran was also diagnosed with hypertension in April 2011.  See December 2012 VA hypertension examination report.  The evidence also indicates that the Veteran's headaches have been manifested during periods of uncontrolled hypertension-a service-connected disability.  See February 2013 Emergency Department note.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's headaches first manifested in service in connection with his hypertension disability, and were therefore incurred in service.  Accordingly, service connection is warranted.  38 C.F.R. § 3.102.
ORDER

Service connection for headaches is granted.


REMAND

Bilateral Knee Disorders

The Veteran maintains that he has had joint pain, including knee pain, since service.  See March 2014 statement by Veteran.  

Notably, the Veteran was released from active duty service in April 2011.  One month later, in May 2011, the Veteran filed a claim for service connection for "joint pain condition."

Service treatment records include a May 2010 note where the Veteran complained of left knee pain.  The remaining service treatment records are absent for any complaints, diagnoses, or treatment of a knee disorder.  In a September 2004 Report of Medical History, completed by the Veteran, he specifically denied having knee trouble.  In an October 2010 service treatment note, the Veteran complained of back pain, but specifically denied any knee pain.  

The Veteran was afforded a VA joints examination in September 2011.  At that time, the Veteran reported that he had knee pain in service due to prolonged ambulation and jogging.  The examiner diagnosed the Veteran with bilateral knee patellofemoral dysfunction; however, an opinion as to the etiology of the Veteran's knee disorder was not requested.    

VA treatment records (in Virtual VA) include a September 11, 2011 note where it was indicated that the Veteran had slipped the day before and twisted his right knee.  X-rays at that time revealed an displaced fracture of the medial tibial plateau.  In a January 2012 orthopedic surgery note, the Veteran was seen for right knee  discomfort.  Upon examination, the Veteran had tenderness to the medial joint line.  X-rays showed moderate degenerative joint disease of the right knee.  A December 2011 VA orthopedic consult note indicated that the Veteran had right knee post-traumatic arthritis "secondary to medial tibial plateau fracture."

The Board notes that the Veteran was diagnosed with moderate degenerative joint disease in January 2012 (i. e., within one year of service separation).  Notably, certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  However, the evidence also shows that the Veteran had an intervening injury to his right knee within the one year following service separation (i. e., in September 2011).  

Therefore, the Board finds that a medical opinion is required in order to clarify whether the Veteran's moderate right knee degenerative joint disease (diagnosed within one year of service separation) was incurred in service or was solely the result of the intervening injury in September 2011 resulting in an displaced fracture of the medial tibial plateau.  

The medical opinion should also address whether the currently diagnosed left knee patellofemoral dysfunction was incurred in service or is otherwise related to service.  As noted above, service treatment records include a May 2010 note where the Veteran complained of left knee pain.  The Veteran has also reported having persistent joint pain since service. 

Bilateral Ankle Disorders

Service treatment records include a May 2010 note where the Veteran was seen for bilateral foot pain.  X-rays of the feet at that time revealed a small bony protuberance arising from the posterior aspect of the distal tibia of the left ankle, "possibly related to previous trauma."  

In a September 2011 VA joints examination, the Veteran was diagnosed with bilateral ankle strains; however, an opinion as to the etiology of the Veteran's bilateral ankle disorders was not provided.

The Board also notes that the Veteran is currently service-connected for various foot disabilities, including hallux valgus of the right foot and bilateral hammer toes.  VA foot examinations indicated that the Veteran has had difficulty with walking and limitation in standing position.  

The Board finds that a VA examination and medical opinion is warranted to assist in determining whether the Veteran's bilateral ankle disorders were incurred in service.  The Veteran has reported persistent joint pain symptoms since service.  Further, there was evidence in service of a small bony protuberance arising from the posterior aspect of the distal tibia of the left ankle, "possibly related to previous trauma."  Additionally, given the close anatomical position of the feet and ankles, the Board finds that the medical examiner should address whether the Veteran's various service-connected bilateral foot disabilities either caused or aggravated the Veteran's ankle disorders.  

MDD, Lumbar Spine, and Radiculopathy Disabilities

A review of the evidence of record since the last April 2015 supplement statement of the case (SSOC) and June 2015 SOC demonstrates that new evidence has been associated with the claims file.  Specifically, VA obtained examinations in December 2016 and July 2017, which addressed the severity of the Veteran's service-connected psychiatric, lumbar spine, and radiculopathy disabilities.  Further, VA also received disability records from the Social Security Administration.  A June 2016 evaluation by the Social Security Disability Program was also obtained, which includes range of motion testing results for the Veteran's spine.  As such, the Board finds that a SSOC must be furnished to the claimant when additional pertinent evidence is received after the most recent SSOC or SOC has been issued.  38 U.S.C. § 7105; 38 C.F.R. § 19.31 (2017).

The Board recognizes that, although the Veteran's substantive appeal was received after February 2, 2013, the automatic waiver provision does not apply because this additional evidence was obtained by VA and was not submitted by the Veteran.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide that if new evidence is submitted by the claimant or his representative with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration).  As noted above, this provision only applies to evidence submitted by the Veteran.  Therefore, the issues must be remanded to allow for AOJ consideration of the newly obtained evidence.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records and associate them with the electronic claims file.

2.  Schedule the Veteran for a VA knee examination to determine the nature and etiology of any current knee disorder.  The entire claims file, including relevant records and remands should be made available for review, and such review should be noted in the examination report.  All necessary studies and tests must be conducted, and all results should be associated with the claims file.  The examiner is asked to address the following:

(a)  List all current diagnoses relating to the Veteran's right and left knee.  (X-rays of both knees should be conducted).

(b)  Regarding the left knee, the examiner is asked to opine whether it is at least as likely as not (a 50 percent or greater probability) that the current left knee disorder(s) had its onset in service, or is otherwise the result of a disease or injury in active service.  (NOTE: the Veteran has reported joint pain in service and was seen for left knee pain in service in May 2010).

(c)  Regarding the right knee, the examiner should specifically address the September 11, 2011, VA treatment record where it was indicated that the Veteran had slipped the day before and twisted his right knee.  X-rays at that time revealed an displaced fracture of the medial tibial plateau.  Four months later, in a January 2012 orthopedic surgery note, the Veteran was seen for right knee  discomfort and X-rays showed "moderate" knee degenerative joint disease.

The examiner is asked to opine as to whether it is at least as likely as not that the Veteran's degenerative joint disease (described as moderate) was present prior to the September 2011 injury or whether it solely manifested as a result of the September 2011 injury.  NOTE: the Veteran was diagnosed with moderate DJD only four months after the September 2011 injury.  

(d)  A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Schedule the Veteran for a VA ankle examination to determine the nature, extent and etiology of any ankle disorder that may be present.  The entire claims file, including relevant records and remands should be made available for review, and such review should be noted in the examination report.  The examiner is then asked to address the following:

(a)  List all current diagnoses relating to the Veteran's right and left ankle.  (NTOE:  a September 2011 VA joints examination diagnosed the Veteran with bilateral ankle strains).

(b)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right and/or left ankle disorder(s) was incurred in service or is causally related to the Veteran's active duty.

(c)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right and/or ankle disorder(s) was caused or aggravated by his service-connected foot disabilities, including bilateral hammer toes and right foot hallux valgus.

(d)  A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Thereafter, readjudicate the issues for: (1) service connection for a right knee disorder; (2) service connection for a left knee disorder; (3) service connection for a right ankle disorder; (4) service connection for a left ankle disorder; (5) an initial rating in excess of 30 percent for MDD; (6) an initial rating in excess of 20 percent for a lumbar strain with disc herniation; (7) an initial rating in excess of 10 percent for left lower extremity radiculopathy; (8) an initial compensable rating for left upper extremity radiculopathy; and (9) an initial compensable rating for right upper extremity radiculopathy based on a review of all the evidence of record.  

If the benefits sought are not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


